Case: 19-50072      Document: 00515444058         Page: 1    Date Filed: 06/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-50072                               June 8, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

JOSE ANGEL TORRES,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:17-CR-233-3


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Jose Angel Torres appeals his conviction for possession with intent to
distribute at least 500 grams of a mixture or substance containing a detectable
amount of methamphetamine and for aiding and abetting another in
possession with intent to distribute at least 500 grams of a mixture or
substance containing a detectable amount of methamphetamine.                             Torres
argues that the district court abused its discretion by denying his request to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50072     Document: 00515444058     Page: 2   Date Filed: 06/08/2020


                                  No. 19-50072

admit additional portions of the recorded statements offered by the
Government at trial.      The district court concluded that the additional
statements were hearsay.       Torres asserts that whether Federal Rule of
Evidence 106 and the rule of completeness are subject to a hearsay evidentiary
ruling is a novel issue before this court and that a circuit split exists. For the
reasons set forth below, we need not resolve the issue here.
      This court reviews “a district court’s evidentiary rulings for abuse of
discretion, subject to harmless error review.” United States v. Isiwele, 635 F.3d
196, 199 (5th Cir. 2011) (citing United States v. Jackson, 625 F.3d 875, 879 (5th
Cir. 2010)). A district court “abuses its discretion when its ruling is based on
an erroneous view of the law or a clearly erroneous assessment of the
evidence.” United States v. Ebron, 683 F.3d 105, 133 (5th Cir. 2012) (quoting
United States v. Yanez Sosa, 513 F.3d 194, 200 (5th Cir. 2008)). If this court
determines that the district court abused its discretion, the next step in the
inquiry is to determine “whether this error was harmless beyond a reasonable
doubt.” Isiwele, 635 F.3d at 201 (citing Jackson, 625 F.3d at 885). Any error
was harmless because even had the additional evidence been admitted at trial,
the jury would have found Torres guilty beyond a reasonable doubt based on
the trial testimony. See id. at 202.
      Accordingly, the judgment is AFFIRMED.




                                        2